Name: Commission Regulation (EEC) No 2205/89 of 20 July 1989 amending Regulation (EEC) No 1780/89 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 209/36 Official Journal of the European Communities 21 . 7. 89 COMMISSION REGULATION (EEC) No 2205/89 of 20 July 1989 amending Regulation (EEC) No 1780/89 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by interventions agencies ('), Whereas, in view of the size of certain vats in which part of the alcohol obtained from compulsory distillation is held and of the lengthy duration of storage of some of this alcohol, it is impossible to know exactly in practice what quantity of marketable alcohol is contained in certain storage vats ; Whereas, accordingly, provision should be made for any invitation to tender relating eventually to a quantity of marketed of between 99 and 101 % of the quantity of alcohol originally put up for sale to be deemed to have been executed ; Whereas, despite the margin of tolerance relating to the overall quantity of alcohol put up for sale by invitation to tender, the price paid prior to the presentation of a removal order must be calculated on the basis of a quantity of alcohol at 100 % vol, determined to the nearest hectolitre ; Whereas, in order to avoid in the future certain problems of interpretation regarding the conditions of release of the various securities, Article 33 of Commission Regulation (EEC) No 1780/89 (2) should be amended ; Whereas account should be taken of the administrative difficulties of the intervention agencies with ensuring effectiveness similar to that of the control measures ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Mangement Committee for Wine, Article 1 Regulation (EEC) No 1780/89 is hreby amended as follows : 1 . In Article 9 (2), the first subparagraph of Article 17 (3) and Article 28 ( 1 ) the following is added after the first sentence : 'That quantity shall be determined to the nearest hectolitre of alcohol at 100 % vol.' 2. The following is added to Article 29 (4) ..(b) : 'The quantity may vary up to 1 % ;' 3 . In Article 33, points 1 , 2 and 3 are replaced by the following : ' 1 . In the case of the tendering security, the primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be that tenders may not be withdrawn after the expiry of the deadline for their submission and that the performance guarantee is lodged. 2. In the case of the performance guarantee, the primary requirements within the meaning of Article 20 of Regulation (EEC) No 2220/85 shall be that the alcohol must in fact be used for the purposes specified in the relevant invitation to tender and that it is totally removed from the stores of each intervention agency concerned before the deadline . 3 . The tendering security shall be released immediately where tenders are not accepted.' 4. In the second indent of the second subparagraph of Article 36 ( 1 ) the words 'at least once per week' are replaced by 'at least once per month'. 5. In Article 36 (2), the second sentence is replaced by the following : 'They shall inform the Commission of the control measures laid down for the application of paragraph 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (&gt;) OJ No L 346, 15. 12. 1988, p. 7. 0 OJ No L 178, 24. 6 . 1989, p. 1 . 21 . 7 . 89 Official Journal of the European Communities No L 209/37 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1989 . For the Commission Ray MAC SHARRY Member of the Commission